UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date October 17, 2011 (Date of earliest event reported) TELKONET, INC. (Exact Name of Registrant as Specified in Its Charter) Utah (State or Other Jurisdiction of Incorporation) 000-31972 87-0627421 (Commission File No.) (I.R.S. Employer Identification No.) 10200 Innovation Drive, Suite 300, Milwaukee, WI 53226 (Address of Principal Executive Offices) (Registrant's Telephone Number) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425). [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12). [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)). [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). Item 5.07 Submission of Matters to a Vote of Security Holders. Telkonet,Inc. (the “Company”) held its Annual Meeting of Stockholders on October17, 2011 (“Annual Meeting”). Set forth below are the results of the matters voted on by the Company's stockholders at the Annual Meeting. a) Election of three Directors to serve for the ensuing year and until their successors are elected: Director Nominee Votes For Votes Withheld Broker Non-votes Anthony J. Paoni Jason L. Tienor William H. Davis b)Ratification of the appointment of Baker Tilly Virchow Krause, LLP as the Company’s independent registered public accounting firm for the year ended December31, 2011; 75,768,496 shares in favor, 1,152,965 shares against, and 146,320 shares abstaining. There were no broker non-votes for matter b) listed above. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TELKONET, INC. Date: 10/18/2011 By: /s/ Richard E. Mushrush Richard E. Mushrush Chief Financial Officer
